 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    DEVON DANTE HARRIS, JR.,                               1:19-cv-00254-JDP

12                        Plaintiff,                         ORDER GRANTING APPLICATION TO
                                                             PROCEED IN FORMA PAUPERIS
13            v.
                                                             ECF No. 4
14    JAMES RANDLE, et al.,
                                                             ORDER DIRECTING PAYMENT
15                        Defendants.                        OF INMATE FILING FEE BY KERN
                                                             COUNTY JAIL
16

17

18

19           Plaintiff is a state prisoner proceeding with counsel in this civil rights action brought

20   under 42 U.S.C. § 1983. He has requested leave to proceed in forma pauperis under 28 U.S.C.
21   § 1915. ECF No. 4. Plaintiff has made the showing required by § 1915(a), so the court will grant

22   his request to proceed in forma pauperis. Plaintiff must pay the statutory filing fee of $350.00.

23   See 28 U.S.C. § 1915(b)(1). Plaintiff must make monthly payments in the amount of twenty

24   percent of the preceding month’s income credited to plaintiff’s trust account. Kern County Jail is

25   required to send to the clerk of the court payments from plaintiff’s account each time the amount

26   in the account exceeds $10.00, until the statutory filing fee is paid in full. 28 U.S.C. § 1915(b)(2).
27           In accordance with the above and good cause appearing therefore, it is hereby ordered

28   that:
                                                         1
 1            1. Plaintiff's application to proceed in forma pauperis, ECF No. 4, is granted.

 2            2. The Kern County Jail shall collect payments from plaintiff’s prison trust account in an

 3               amount equal to twenty percent of the preceding month’s income credited to the

 4               prisoner’s trust account and shall forward those payments to the clerk of the court each

 5               time the amount in the account exceeds $10.00, in accordance with 28 U.S.C.

 6               § 1915(b)(2), until a total of $350.00 has been collected and forwarded to the clerk of

 7               the court. The payments shall be clearly identified by the name and number assigned

 8               to this action.

 9            3. The clerk of the court is directed to serve a copy of this order and a copy of plaintiff’s

10               in forma pauperis application on Kern County Jail via the court’s electronic case filing

11               system (CM/ECF).

12            4. The clerk of the court is directed to serve a copy of this order on the Financial

13               Department, U.S. District Court, Eastern District of California, Sacramento Division.

14
     IT IS SO ORDERED.
15

16
     Dated:      May 6, 2019
17                                                       UNITED STATES MAGISTRATE JUDGE
18

19

20
21

22

23

24

25

26
27

28
                                                         2
